Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “[t]he pacifier 1 of claim 1” appears to inadvertently recite the number “1” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the baglet has a cross-section having a length and width that are greater than a length and width of a cross-section of the shaft.”  However, claim 14, from which claim 16 is dependent upon, recites “[a] baglet having a tip, a shaft and a base”.  In other words, the shaft makes up a portion of the baglet.  Therefore, in claim 16 is it not clear how the baglet can have a cross-section greater than a cross-section of itself.  Therefore, for examination purposes, and as best understood in light of the specification, the Examiner is interpreting claim 16 to mean - - the tip has a cross-section having a length and width that are greater than a length and width of a cross-section of the shaft”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “the shield has a rim”.  However, claim 14, from which claim 19 is dependent upon, has already recited “a shield having a rim”.  Therefore, claim 19 not does further properly limit the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim (US 2003/0032984) in view of Kesselring (US 4505398).
Claim 1: Hakim discloses a pacifier comprising: a baglet (80) (Fig. 3) and a shield (Fig. 1); the baglet having a tip (82), a shaft (84) and base (86+88) ([0074]); the base adapted to connect the baglet to the shield ([0041], through opening 70).  Hakim fails to disclose the base having at least one crease configured to permit the baglet to move toward and away from the shield and rotate about a center point of the base. 
However, in the same field of endeavor, Kesselring discloses a pacifying teat (col. 1, ll. 4-8), comprising a baglet (Fig. 7) having a tip, a shaft and base (see annotated figure below), wherein the base has at least one crease (32, 33, 34) configured to permit the baglet to move toward and away from the shield and rotate about a center point of the base.  Applicant disclosed the structural presence of the crease(s) allows for the baglet to move toward and away from the shield and rotate about a center point of the base (see specification in publication, paragraphs [0004], [0019], [0020]).  Like Applicant’s invention, the teat of Kesserling is also made of a flexible material (col. 8, ll. 1-4) and possesses creases (32, 33, 34) for deflection and is therefore also able to move toward and away, and rotate about a center point.  In other words, since the structures are the same between the invention and prior art, the prior art is able to perform the same functions as the invention.  A user can bite or grab the teat and deflect it in all directions due to the 360 degree nature (accordion-like) of the creases and therefore can rotate it about a center point of the base (col. 1, ll. 62-68; col. 3, ll. 36-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base of Hakim with the creases as taught by Kesserling such since a crease(s) will allow for deflection of the baglet thereby enhancing the infant’s grip on the pacifier.  In other words, when the 

    PNG
    media_image1.png
    350
    483
    media_image1.png
    Greyscale

Claim 2: The combination discloses the invention substantially as claimed above, wherein Hakim discloses a handle attached to the shield (Figs. 12, 13; [0041]). 
Claim 4: The combination discloses the invention substantially as claimed above, wherein Hakim the baglet and shield are constructed of silicone. Hakim discusses the baglet construction in paragraph [0074].  Hakim discloses in paragraph [0040] the shield (30) is made of Kraton and discusses in paragraph [0042] that silicone can be substituted for Kraton.
Claim 5: The combination discloses the invention substantially as claimed above, wherein Hakim the baglet and shield are constructed of silicone having a durometer between 35 and 55.  Hakim discusses the baglet construction in paragraph [0074].  
Claim 7: The combination discloses the invention substantially as claimed above, wherein Kesserling discloses a plurality of creases (32, 33, 34) (Fig. 7; col. 6, ll. 33-40). 
Claim 8: The combination discloses the invention substantially as claimed above, wherein Kesserlign discloses the crease in the base forms a hinge with the shield (col. 1, ll. 62-68; col. 3, ll. 36-46).  
Claim 9: The combination discloses the invention substantially as claimed above, wherein Hakim discloses the height of the baglet (double arrow A in figure below) is no more than two times a diameter of the base (double arrow B in figure below represents the widest part of the interpreted base). 

    PNG
    media_image2.png
    872
    952
    media_image2.png
    Greyscale


Claims 1-3, 7, 8, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al (US 6228105) view of Kesselring.
Claim 1: Johansen et al discloses a pacifier comprising: a baglet (18) and a shield (22); the baglet having a tip (20), a shaft and base (see annotated figure below); the base adapted to connect the baglet to the shield (col. 2, ll. 60-col. 3, ll. 3, i.e. connected via bonding). 

    PNG
    media_image3.png
    708
    850
    media_image3.png
    Greyscale

Johansen et al fails to disclose the base having at least one crease configured to permit the baglet to move toward and away from the shield and rotate about a center point of the base.  However, in the same field of endeavor, Kesselring discloses a 
Claim 2: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses a handle (16) attached to the shield (Figs. 2-4). 
Claim 3: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the shield further comprises a rim (14) constructed of a material having a hardness greater than the shield (Figs. 2-4; col. 2, ll. 28, 29, 60-col. 3, ll. 3 discusses the soft material shield 22 is formed of; col. 3, ll. 10-23 discusses the stiff plastic rim 14 is formed of). 
Claim 7: The combination discloses the invention substantially as claimed above, wherein Kesserling discloses a plurality of creases (32, 33, 34) (Fig. 7; col. 6, ll. 33-40). 
Claim 8: The combination discloses the invention substantially as claimed above, wherein Kesserlign discloses the crease in the base forms a hinge with the shield (col. 1, ll. 62-68; col. 3, ll. 36-46).  
Claim 14: Johansen et al discloses a pacifier comprising: a baglet (18) having a tip (20), a shaft and base (see annotated figure from claim 1 rejection above) and a shield (22) having a rim (14) (Figs. 2-4); the tip and shaft being non-symmetrical (col. 2, ll. 19-21, i.e. the tip of the baglet tapers out to a wider cross-section and therefore is not symmetrical with the shaft over a horizontal line drawn across at the midpoint of baglet 18); the tip having a length and width that is greater than the length and width of the shaft (see annotated figure from claim 1 above for length, the width is greater due to the tapering nature of the tip as disclosed in col. 2, ll. 19-21); the base adapted to connect the baglet to the shield (col. 2, ll. 60-col. 3, ll. 3, i.e. connected via bonding). 
Johansen et al fails to disclose the base having a plurality of creases configured to permit the baglet to move toward and away from the shield and rotate about a center point of the base.  However, in the same field of endeavor, Kesselring discloses a pacifying teat (col. 1, ll. 4-8), comprising a baglet (Fig. 7) having a tip, a shaft and base 
Claim 16: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the tip has a cross-section having a length and width that are greater than a length and width of a cross-section of the shaft (see 
Claim 17: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the baglet has a height (see double arrow A in figure below) that is at least two times a diameter of the base (see double arrow B in figure below). 

    PNG
    media_image4.png
    668
    842
    media_image4.png
    Greyscale

Claim 18: The combination discloses the invention substantially as claimed above, wherein Kesserlign discloses the creases (32, 33, 34) have a diameter greater than a diameter of the shaft (see annotated figure from rejection of claim 1 under Hakim in view of Kesserling above, wherein it can be seen the diameter of the interpreted base containing the creases is significantly greater than the diameter of the cited shaft)
Claim 19: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the shield has a rim (14). 
Claim 20: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the shield (22) has a rim (14) having a greater durometer than the durometer of the shield (Figs. 2-4; col. 2, ll. 28, 29, 60-col. 3, ll. 3 discusses the soft material shield 22 is formed of; col. 3, ll. 10-23 discusses the stiff plastic rim 14 is formed of).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al in view of Kesserling as applied to claim 1 above, and further in view of Striker et al (US 2014/0231050).
Claim 6: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the shield has a rim (14) formed of a stiff plastic such as polyethylene (col. 3, ll. 21-23) fails to disclose the material having a durometer of between 45 and 80 as there are different kinds of polyethylene.
However, Striker et al teaches when polyethylene is used as a material for handling (in this instant, a lip to be handled by a user) it is made of polyethylene having a durometer of 75 ([0047]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the polyethylene be of a durometer between 45 and 80, specifically, 75 as taught by Striker et al, since such a plastic results in a stiffness rigid enough for handling. 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al in view of Hakim and Kesselring.
Claim 10: Johansen et al discloses a pacifier comprising: a baglet (18) having a tip (20), a shaft and base (see annotated figure from the rejection of claim 1 above) and a shield (22) having a rim (14) (Figs. 2-4);  the tip having a length and width that is greater than the length and width of the shaft (see annotated figure from the rejection of claim 1 above); the base adapted to connect the baglet to the shield (col. 2, ll. 60-col. 3, ll. 3, i.e. connected via bonding). 
Johansen et al discloses the size and shape of the baglet may be varied (col. 2, ll. 25-27) but fails to disclose the tip being non-symmetrical.  However, in the same field of endeavor, Hakim teaches a pacifier, wherein it is old and well known in the art to use varying shapes of tips including round, oval, orthodontic, cherry, ball shaped or any other desired shape ([0047]).  Specifically, a non-symmetrical tip can be seen in the form of an orthodontic pacifier in Fig. 16.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tip of Johansen to a well-known non-symmetrical shape in the art, such as an orthodontic shape, as taught by Hakim, to provide orthodontic benefits.
Johansen et al fails to disclose the base having at least one crease configured to permit the baglet to move toward and away from the shield and rotate about a center point of the base.  However, in the same field of endeavor, Kesselring discloses a pacifying teat (col. 1, ll. 4-8), comprising a baglet (Fig. 7) having a tip, a shaft and base (see annotated figure from claim 1 rejection above), wherein the base has at least one crease (32, 33, 34) configured to permit the baglet to move toward and away from the 
Claim 11. The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses baglet and shield are constructed of Kraton, but other elastomers may be used as well (col. 2, ll. 60-col. 3, ll. 3) but fails to disclose the elastomer is silicone. 
However, Hakim further teaches silicone and Kraton are interchangeably usable in the construction of a baglet (80) and a shield (Fig. 1) ([0040], [0042], [0074]).  
Claim 12: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses baglet and shield are constructed of Kraton, but other elastomers may be used as well (col. 2, ll. 60-col. 3, ll. 3) but fails to disclose the baglet and shield are constructed of silicone having a durometer between 35 and 55. However, Hakim further teaches silicone and Kraton are interchangeably usable in the construction of a baglet (80) and a shield (Fig. 1) ([0040], [0042], [0074]), wherein the silicone has a durometer of 30 to 45 ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of Kraton in the combination to silicone having a durometer of 30 to 45 for the baglet and the shield as taught by Hakim since such a substitution is a well-known substitution for providing a medical grade material pacifier.
Claim 13: The combination discloses the invention substantially as claimed above, wherein the baglet as modified rotates relative to the shield. As noted in the rejection of claim 10, Applicant disclosed the structural presence of the crease(s) allows for the baglet to rotate about a center point of the base and therefore relative to the shield (see specification in publication, paragraphs [0004], [0019], [0020].  Like Applicant’s invention, the teat of Kesserling is also made of a flexible material (col. 8, ll. 1-4) and possesses creases (32, 33, 34) for deflection and is therefore also able to move toward and away, and rotate about a center point of the base and relative to the .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al view of Kesselring as applied to claim 14 above, and further in view of Hakim.
Claim 15: The combination discloses the invention substantially as claimed above, wherein Johansen et al discloses the baglet is circular in cross-section (col. 2, ll. 18-21) and the size and shape of the baglet may be varied (col. 2, ll. 25-27) but fails to disclose the tip having an oval cross-section.  However, in the same field of endeavor, Hakim teaches a pacifier, wherein it is old and well known in the art to use varying shapes of tips including round, oval, orthodontic, cherry, ball shaped or any other desired shape ([0047]).  In other words, an oval shape can be substituted for a round shape.  Therefore, since both the combination and Hakim are directed to pacifier shapes for an infant’s mouth, it would have been obvious to one of ordinary skill in the art been obvious to substitute one known shape (circular) with another (oval) to achieve the predictable result of providing an ergonomically shaped pacifier for the infant to use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references disclose crease(s) in a teat for flexibility:
Rees et al (US 2021/0244622)
Klag (US 5190174)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771